Title: From George Washington to Major General Robert Howe, 14 October 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 14th Octobr 1779
        
        I recd your favr of this date with the two prisoners of War. I shall put them into the hands of the Commy of prisoners who makes frequent exchanges of the few privates of ours now of days in the possession of the enemy, by which means Colo. Sheldons Men will probably soon regain their liberty in the regular way. You will be pleased to furnish Capt. Lequaw’s Company with provision and Ammunition while in service. I am Dear Sir Yr &c.
      